Order issued July 29, 2015




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-14-01452-CR
                      ________________________________________

                         DAVID BRADLEY NEWTON, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                 Before Chief Justice Wright and Justices Brown and Stoddart

       Based on the Court’s opinion of this date, we GRANT the March 31, 2015 motion of

Julie Woods for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Julie Woods as counsel of record for appellant. We DIRECT the Clerk of

the Court to send a copy of this order and all future correspondence to David Bradley Newton,

Bookin No. 14061749, North Tower 4E04, Dallas County Jail, P. O. Box 660334, Dallas, Texas,

75266-0334.



                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE